PER CURIAM:
Lisa McLendon Arbia appeals the district court’s October 21, 2004, order.* We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Arbia v. Owens-Illinois, Inc., No. CA-02-111-1 (M.D.N.C. Oct. 21, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 To the extent Arbia seeks to challenge the district court’s adverse grant of summary judgment and dismissal of her civil action against Appellees, Arbia’s notice of appeal is untimely. Fed. R.App. P. 4(a)(1)(A).